

RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”), entered into as of
________________ (the “Grant Date”), sets forth the terms and conditions of an
award (this “Award”) of restricted stock units (“Units”) granted by Aspen Group,
Inc., a Delaware corporation (the “Company”), to _____________ (the
“Recipient”).


1.Definition and Incorporation of Certain Terms. This Award is made pursuant to
the Company’s ______ Equity Incentive Plan (the “Plan”). The terms of the Plan
are otherwise incorporated in this Agreement. Capitalized terms used in this
Agreement that are not defined in this Agreement have the meanings as used or
defined in the Plan. The Recipient hereby acknowledges receipt of the Plan.


2.Award. On __________________ (the “Grant Date”), the Recipient was granted
__________ Units.


3.Vesting.


(a)One-half of the Units shall vest on ___________________, subject to
acceleration as provided in Section 3(b) or Section 3(d).


(b)All Units shall vest on an accelerated basis if the Company’s Common Stock,
subject to adjustment for stock splits, stock dividends, combinations and
similar events, meets one or more of the following price targets:


(i)if the closing price per share of the Company’s Common Stock is at least $9
for 20 consecutive trading days, then 10% of the RSUs granted shall vest
immediately;


(ii)if the closing price per share of the Company’s Common Stock is at least $10
for 20 consecutive trading days, then 25% of the RSUs granted shall vest
immediately; and


(iii)if the closing price per share of the Company’s Common Stock is at least
$12 for 20 consecutive trading days, then all of the RSUs remaining unvested
shall vest immediately;


(c)The vesting of the RSUs shall be subject to continued service with the
Company as of each applicable vesting date.


(d)The Units shall fully vest upon a Change of Control as defined in the Plan,
with delivery of the shares of Common Stock to be issued immediately prior to
the occurrence of such Change of Control.


4.Delivery of Common Stock.



--------------------------------------------------------------------------------



The Recipient must initial one. If no selection is made, Section 4(a) shall be
deemed to be selected
i._______Delivery of shares upon vesting.


ii.________If any vesting occurs in the last 45 days of a calendar year, the
delivery of Common Stock shall occur on the first business day of the next
calendar year.


5.Forfeiture; Profits on the Sale of Certain Shares. Notwithstanding any other
provision of this Agreement, upon resolution of the Board, all Units and shares
of Common Stock issued under this Agreement, whether vested or unvested, will be
immediately forfeited if any of the events specified in Section 24 of the Plan
occur. If any of the events specified in Section 24 of the Plan occur within 12
months following the date the Recipient last performed services as a director or
officer of the Company (the “Termination Date”) (or such longer period required
by any written employment agreement), all profits earned from the Recipient’s
sale of the Company’s Common Stock during the two-year period commencing one
year prior to the Termination Date shall be forfeited and forthwith paid by the
Recipient to the Company. Further, in such event, the Company may at its option
cancel the Units and/or the Common Stock underlying the Units. The Company’s
rights under this Section 5 do not lapse one year from the Termination Date but
are a contract right subject to any appropriate statutory limitation period.


6.Rights. The Recipient will receive no benefit or adjustment to the Units with
respect to any cash or stock dividend, or other distributions except as provided
for in the Plan. Further, the Recipient will have no voting rights with respect
to the Units until the shares of Common Stock are issued.


7.Restriction on Transfer. The Recipient shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any Units prior to the applicable vesting
date.


8.Reservation of Right to Terminate Relationship. Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Recipient at any time, with or without cause.


9.Tax Withholding. The Recipient acknowledges and agrees that upon shares of
Common Stock being delivered as the result of vesting, the Company shall
withhold a number of shares of Common Stock owed by the Company to the Recipient
having a Fair Market Value, as defined by the Plan, equal to the amount
necessary to comply with the minimum applicable withholding requirements of any
federal withholding requirements for income and employment tax purposes. As a
result of the withholding of Common Stock, the Company shall make the required
payments to the United States government.


10.No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences of this Award to the Recipient and will not be
liable to the Recipient for any adverse tax consequences arising in connection
with this Award.  The Recipient has been advised to consult with his own
personal tax, financial and/or legal advisors regarding the tax consequences of
this Award.
2

--------------------------------------------------------------------------------





11.409A Compliance. The provisions of this Agreement and the issuance of the
shares of Common Stock in respect of the Units is intended to comply with the
short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).


12.Notices and Addresses. All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:


        The Recipient:    To the Recipient at the address on the signature page
       of  this Agreement


        The Company:    Aspen Group, Inc.
             276 Fifth Avenue, Suite 505
New York, New York, 10001
Attention: Chief Executive Officer
             Email: ___________________


        with a copy to:    Michael D. Harris, Esq.
             Nason, Yeager, Gerson, Harris & Fumero, P.A.
             3001 PGA Boulevard, Suite 305
             Palm Beach Gardens, Florida 33410
             Email: ____________________


or to such other address as either of them, by notice to the other may designate
from time to time.


13.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.


14.Attorney’s Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.


15.Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


16.Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties. Each party
3

--------------------------------------------------------------------------------



specifically acknowledges, represents and warrants that they have not been
induced to sign this Agreement.


17.Governing Law; Exclusive Jurisdiction. This Agreement and any dispute,
disagreement, or issue of construction or interpretation arising hereunder
whether relating to its execution, its validity, the obligations provided
therein or performance shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations. Any action arising out of or related to this Agreement shall
only be brought in the state or federal courts located in New York County, New
York. The parties agree not to raise any objection to the venue including
whether it is an inconvenient forum in the federal courts.


18.Headings. The headings in this Agreement are for the purpose of convenience
only and are not intended to define or limit the construction of the provisions
hereof.


[Signature Page to Follow]




 IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.


         Aspen Group, Inc.




             By:     
              Michael Mathews
Chief Executive Officer




RECIPIENT




             __________________


Address:
             ______________________
             ______________________












4